Citation Nr: 0029850	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-13 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) and traumatic arthritis of the cervical 
spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for DDD and 
traumatic arthritis of the lumbar spine, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The appellant served on active duty from February 1958 to 
August 1961 and from April 1963 to October 1970.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Cheyenne, Wyoming.  The 
M&ROC denied entitlement to increased evaluations for DDD and 
traumatic arthritis of the cervical and lumbar spine.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In September 2000 the appellant's accredited representative 
submitted a private medical record with waiver of initial 
M&ROC review under 38 C.F.R. § 20.1304 (2000).


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC's to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub.L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's DDD of the cervical spine with traumatic 
arthritis is rated as 20 percent disabling under diagnostic 
codes 5293-5290 of the VA Schedule for Rating Disabilities.

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 20 percent evaluation is 
warranted when the intervertebral disc syndrome is moderate 
with recurring attacks.  A 40 percent evaluation is assigned 
when there are severe symptoms with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. Part 4, Code 
5293.

In VAOPGCPREC 36-97, the acting VA General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion.  

Traumatic arthritis and DDD of the lumbar spine is rated as 
20 percent disabling under diagnostic codes 5010-5292.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. Part 4, § 4.71a, Code 5292.  
Traumatic arthritis confirmed by x-ray studies may be rated 
based on pain with limitation of motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The November 1998 VA orthopedic examination of the veteran on 
file does not adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca, 
supra.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), 
the Board is deferring adjudication of the issues on appeal 
pending a remand of the case to the M&ROC for further 
development as follows:: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the M&ROC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his cervical 
and lumbar spine disabilities.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment reports.

2.  The M&ROC should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
a neurologist or other available 
appropriate specialists for the purpose 
of ascertaining the current nature and 
extent of severity of his DDD and 
traumatic arthritis of the cervical and 
lumbar spine.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports.  The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's cervical and 
lumbar spine disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Do the cervical and lumbar spine 
disabilities involve only the joint 
structure, or do they also involve 
the muscles and nerves?

(b) Do the cervical and lumbar spine 
disabilities cause weakened movement, 
excess fatigability, and 
incoordination, and if so, the 
examiners should comment on the 
severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiners must so state.

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the cervical and lumbar spine 
disabilities, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the cervical 
and lumbar spine disabilities.  

(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
cervical and lumbar spine 
disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 


caused by the service-connected 
cervical and lumbar spine 
disabilities.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the orthopedic 
and neurologic specialists must be 
accompanied by a competent rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directive of 
this remand and, if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
increased ratings for DDD and traumatic 
arthritis of the cervical spine and 
lumbar spine with application of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for scheduled VA examinations may result in a 
denial of his claims for increased compensation benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


